Citation Nr: 0111317	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-14 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army, 
United Stated Armed Forces of the Far East during World War 
II and was a prisoner of war (POW) of the Japanese government 
from December 1941 to October 1942.  He died in October 1998; 
the appellant in this case is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO), which 
denied service connection for the cause of the veteran's 
death on the basis that the appellant's claim was not well 
grounded.  


REMAND

Initially, the Board notes that in December 2000, the 
appellant submitted evidence directly to the Board which the 
RO has not yet considered.  That evidence consists of an 
October 2000 medical certificate from a physician, indicating 
that the veteran was hospitalized and treated for bronchial 
asthma, among other things, in September 1997 and June 1998.  
Under applicable criteria, a claimant who submits evidence at 
a hearing, or within 90 days of notice of certification of 
the appeal to the Board, has a right to have such evidence 
considered by the RO unless that right is waived in writing.  
38 C.F.R. § 20.1304(c) (2000).  In this case, the appellant 
has not elected to waive that right; thus, the case must be 
returned to the RO for consideration of the new evidence.  

Moreover, there has been a significant change in law during 
the pendency of this appeal.  In November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law, redefining 
the obligations of VA with respect to the duty to assist and 
enhancing the duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This law also eliminates the concept of a well-
grounded claim and supersedes the decision of the U.S. Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999) which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of VCAA, or filed before the date of 
enactment and not yet final as of that date. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Due to the change in law brought about by VCAA, a remand in 
this case is also required for compliance with the notice and 
duty to assist provisions contained in the new law.  Also, as 
the RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this juncture.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In order to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with VCAA; however, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.  

The veteran died in October 1998 at the age of 78; according 
to the death certificate, the immediate cause of his death 
was status asthmaticus, and the antecedent cause was 
bronchial asthma.  The appellant contends that the veteran 
incurred bronchial asthma during service, particularly as a 
POW.  

A review of the record indicates that in March 1977, the 
veteran filed a claim of service connection for several 
disabilities, including asthma.  He indicated on his 
application that he had suffered from asthma since retiring 
from the Philippine Army in 1966.  The appellant has also 
asserted that the veteran had asthma since his service in 
World War II.  Thus, the appellant should be afforded the 
opportunity to submit records documenting treatment of the 
veteran's asthma since his separation from World War II 
service.  

In addition, VCAA provides that VA's duty to assist a 
claimant includes obtaining a medical opinion when necessary 
to make a decision on the claim (to be codified at 38 
U.S.C.A. § 5103A(d)(1)).  Thus, after advising the appellant 
to submit additional medical evidence, the RO should consider 
whether a medical opinion is necessary in order to make a 
decision on the claim.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment of all health care providers 
who may possess additional records 
pertinent to her claim.  After securing 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of any treatment records 
identified by the appellant which have 
not been previously secured for the 
record.  

2.  The RO must also review the claims 
file and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied. 

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the appellant should 
be provided a supplemental statement of the case containing 
notice of all relevant actions taken on the claim, to include 
a summary of the evidence and applicable law pertinent to the 
issue on appeal.  An appropriate period of time should be 
allowed for response.  The case should then be returned to 
the Board, if in order.  

The appellant need take no action unless otherwise notified, 
but she has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical & Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

